



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Carson,
    2014 ONCA 368

DATE: 20140507

DOCKET: C57403

Laskin, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jacob Carson

Appellant

Alan B. Richter, for the appellant

Michael Fawcett, for the respondent

Heard: May 6, 2014

On appeal from the conviction entered on May 7, 2013 by
    Justice L.E. Chester of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the conclusion by the trial judge that he was
    the person who threw a flaming object on top of a shopping mall roof was
    unreasonable.

[2]

There was an ample basis for the trial judges conclusion.

[3]

There is no basis for this court to re-weigh the evidence.  It was open
    to the trial judge to conclude that the third party evidence did not raise a
    reasonable doubt.

[4]

Appeal dismissed.


